Citation Nr: 1431428	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and friends, DP and DL




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2014, the Veteran and friends, DP and DL, testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the appeal must be remanded for further development of the claim.  Specifically, a review of the record indicates that the Veteran should be scheduled for another VA examination to assess the nature and severity of his service-connected posttraumatic stress disorder (PTSD).  

The Veteran's most recent VA examination was in February 2010.  At his March 2014 hearing, he testified that his symptoms had become worse since that time.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  For this reason, the Board determines that the appeal must be remanded so the Veteran can be provided another VA examination.  

Additionally, the record reflects that the Veteran receives VA mental health treatment from within the Iron Mountain VA Medical Center (VAMC).  The most recent VA treatment record is dated in April 2010.  Therefore, all outstanding VA treatment records from the Iron Mountain VAMC and any associated outpatient clinics dated from April 2010 forward should be added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   The record reflects that the Veteran has not worked in 14 years, and at his hearing, he testified that his mental health disabilities were responsible for his dismissal from his last position. Therefore, the Board determines that a claim for TDIU has been reasonably raised by the record and remands the issue of entitlement to TDIU for development and adjudication.

Accordingly, the case is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records for the Veteran from Iron Mountain VAMC and any associated outpatient clinics dated from April 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.    

In assessing the severity of the Veteran's service-connected PTSD, the examiner should thoroughly review and contemplate the lay statements provided by the Veteran's family and reconcile any discrepancies with findings at the examination.  

A complete rationale for the opinion advanced must be provided. 

3. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner is also asked to address the functional limitations caused by the Veteran's service-connected disabilities.  When providing this opinion the examiner should not consider the effect of age or any nonservice-connected disabilities. 

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If in the course of adjudicating this claim, the RO finds that the rating criteria under 38 C.F.R. § 4.16(a) (2013) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



